Citation Nr: 1633239	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  09-33 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for residual scar, right inguinal hernia, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for residual scar, left inguinal hernia, currently rated as 10 percent disabling.

3.  Entitlement to an increased, compensable disability evaluation for bilateral inguinal hernias.  

4.  Entitlement to service connection for benign prostatic hypertrophy.

5.  Entitlement to service connection for impotence.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1986 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and was subsequently transferred to the Nashville, Tennessee, RO.

In April 2014, the Board, in pertinent part, remanded the Veteran's claims of entitlement to service connection for benign prostatic hypertrophy and impotence, as well as the claims of entitlement to increased disability ratings for a residual scar of a right inguinal hernia, a residual scar of a left inguinal hernia, and bilateral inguinal hernias for further development.  Such development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in October 2015.  

The Board notes that the April 2014 Board remand included claims of entitlement to service connection for bladder spasms and abdominal pain for a VA examination in hopes of clarification whether these claims were part of the Veteran's current claims, a separate disability that has yet to be diagnosed, or a medically unexplained chronic multisymptom illness.  A July 2014 VA examination report clarified that the Veteran's claims of bladder spasms and abdominal pain were part of his symptoms of the claimed benign prostatic hypertrophy and not a manifestation of another disability.  As such, the issues have been characterized as shown above.

The case has been returned to the Board for appellate consideration.

The issue of whether new and material evidence has been received to reopen the claim of service connection for a skin disorder was raised by the Veteran in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Based on a review of the documents in the Veteran's electronic claims files, it appears that the RO, with regard to the Veteran's claims on appeal, failed to consider VA medical records obtained in August 2016, and statements submitted by the Veteran's family and friends.  The Board acknowledges that the RO issued a supplemental statement of the case as instructed by Board in the April 2014 remand to the RO and as required by VA regulation.  However, the supplemental statement of the case was issued in October 2015, and additional VA medical records and lay statements, including those pertinent to the claims on appeal, have been associated with the Veteran's claims file since that date.  A review of the electronic claims folder does not show that that the Veteran waived consideration of that evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).  

As a result, the RO must consider all evidence pertaining to the Veteran's claims in the first instance.   Therefore, these claims must be remanded for this procedural step to be completed.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   

Additionally, the Veteran underwent a VA examination in July 2014 related to his claim for service connection of impotence.  The VA examiner noted that the Veteran had been diagnosed with erectile dysfunction, penile deformity, and premature ejaculation.  However, the VA examiner did not make any findings as to whether these disorders were related to his military service.  In particular, the VA examiner did not provide the requested opinion as to whether his impotence, also claimed as erectile dysfunction and premature ejaculation, is secondary to the now service-connected numbness of the lower extremities.  Likewise, the VA examiner did not provide an opinion as to whether the Veteran's impotence (namely, erectile dysfunction) is related to exposure to environmental toxins while serving in the Persian Gulf.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).   

The Board acknowledges that the VA examiner found that the Veteran had hypogonadism, but points out that the VA examiner was unclear as to whether the Veteran's impotence is related to his hypogonadism.  Likewise, the VA examiner did not provide an opinion as to whether the Veteran's hypogonadism is causally or etiologically related to his service, including any environmental toxins.  As such, the VA examination is inadequate.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination regarding the claim for service connection of impotence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any disorder manifested by impotence, including erectile dysfunction and premature ejaculation, which may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current impotence, also claimed as erectile dysfunction and premature ejaculation, is related to any event, illness, or injury during service.  In this regard, the VA examiner must discuss:

a. Whether the impotence, claimed as erectile dysfunction and premature ejaculation, is causally related to any exposure to environmental toxins during his military service.

b. If not, is the impotence, also claimed as erectile dysfunction and premature ejaculation, at least as likely as not (50 percent or greater probability) due to or aggravated by, the service-connected numbness of the lower extremities.  

c. To the extent that a diagnosis of hypogonadism has been rendered, the VA examiner must discuss whether the Veteran's erectile dysfunction and premature ejaculation have been attributed to the hypogonadism.  If so, the VA examiner must also provide an opinion as to whether the Veteran's hypogonadism is as least as likely as not (50 percent probability or more) to any injury, event, or illness during service, including any exposure to environmental toxins.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale should accompany each opinion provided.

3.  After completing any additional notification or development deemed necessary, the RO should also readjudicate the Veteran's claims for increased disability ratings for residual scar of a right inguinal hernia, a residual scar of a left inguinal hernia, and bilateral inguinal hernias, as well as the claims for service connection for benign prostatitic hypertrophy and impotence.   

The RO must consider all of the evidence received since the issuance of the October 2015 supplemental statement of the case.  The RO should also undertake any additional development deemed warranted in consideration of all evidence of record.  

If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




